Day, J.
Thé only question involved in the case is whether the intervenors should be charged interest upon the sum which, by their procurement, remained in the hands of the clerk subject to the order of the court. We know of no rule of law which justifies the recovery of such interest. It is claimed that interest is recoverable where money is withheld against the will of the owner, and by way of punish*512ment for any illegal conversion or use of another’s property. But the intervenors did not convert or use the plaintiff’s money, nor did they withhold it from him. The money was paid into court to await the order of the court. It was there detained, because of the erroneous order of the court, extending the time for the plaintiff to answer the petitions of the intervenors, and continuing the cause for trial upon depositions. It does not appear that the intervenors acted otherwise than in good faith, and we do not think that they should be made to pay interest as punishment, simply because they failed to establish their right to the money.
The record, in our opinion, does- not disclose any error.
Appirmed.